
	

116 HR 2613 : Advancing Innovation to Assist Law Enforcement Act
U.S. House of Representatives
2019-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2613
		IN THE SENATE OF THE UNITED STATES
		September 23, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To require the Director of the Financial Crimes Enforcement Network to carry out a study on the use
			 of emerging technologies within the Financial Crimes Enforcement Network,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Advancing Innovation to Assist Law Enforcement Act. 2.FinCEN study on use of emerging technologies (a)Study (1)In generalThe Director of the Financial Crimes Enforcement Network (FinCEN) shall carry out a study on—
 (A)the status of implementation and internal use of emerging technologies, including artificial intelligence (AI), digital identity technologies, blockchain technologies, and other innovative technologies within FinCEN;
 (B)whether AI, digital identity technologies, blockchain technologies, and other innovative technologies can be further leveraged to make FinCEN’s data analysis more efficient and effective; and
 (C)how FinCEN could better utilize AI, digital identity technologies, blockchain technologies, and other innovative technologies to more actively analyze and disseminate the information it collects and stores to provide investigative leads to Federal, State, Tribal, and local law enforcement, and other Federal agencies (collective, Agencies), and better support its ongoing investigations when referring a case to the Agencies.
 (2)Inclusion of GTO dataThe study required under this subsection shall include data collected through the Geographic Targeting Orders (GTO) program.
 (b)ReportNot later than the end of the 6-month period beginning on the date of the enactment of this Act, the Director shall issue a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives containing—
 (1)all findings and determinations made in carrying out the study required under subsection (a); (2)with respect to each of subparagraphs (A), (B), and (C) of subsection (a)(1), any best practices or significant concerns identified by the Director, and their applicability to AI, digital identity technologies, blockchain technologies, and other innovative technologies with respect to United States efforts to combat money laundering and other forms of illicit finance; and
 (3)any policy recommendations that could facilitate and improve communication and coordination between the private sector, FinCEN, and Agencies through the implementation of innovative approaches, in order to meet their Bank Secrecy Act (as defined under section 5312 of title 31, United States Code) and anti-money laundering compliance obligations.
 (c)Bank Secrecy Act definedFor purposes of this section, the term Bank Secrecy Act means— (1)subchapter II of chapter 53 of title 31, United States Code;
 (2)section 21 of the Federal Deposit Insurance Act; and (3)chapter 2 of title I of Public Law 91–508.
				
	Passed the House of Representatives September 19, 2019.Cheryl L. Johnson,Clerk
